ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Masters on Thursday, December 9, 2021.

The application has been amended as follows: 
1. (Previously Presented) A method of treating a subterranean formation comprising: 
providing a proppant; 
coating the proppant with a geopolymer composition to create a coated proppant, wherein the proppant is coated with the geopolymer composition at any time during the treating the subterranean formation; 
preparing a fracturing fluid comprising a base fluid and the coated proppant; 
injecting the fracturing fluid into the subterranean formation at a pressure above a fracture gradient of the subterranean formation; and 
allowing the geopolymer composition to set in the subterranean formation.  

3. (Original) The method of claim 1 further comprising pumping a substantially proppant- free pad at a pressure above a fracture gradient into the subterranean formation and creating at least one fracture in the subterranean formation, wherein the injecting the fracturing fluid comprises injecting the fracturing fluid into the at least one fracture.  
4. (Original) The method of claim 3 wherein the proppant-free pad comprises additional geopolymer composition such that the additional geopolymer composition is at least partially disposed on faces of at least one fracture in the subterranean formation.  
5. (Original) The method of claim 1 wherein coating the proppant comprises dry blending the proppant with one or more dry components of the geopolymer composition.  
6. (Original) The method of claim 1 wherein coating the proppant comprises wet coating the geopolymer composition on the proppant.  
7. (Original) The method of claim 1 wherein the step of injecting further comprises alternately injecting a spacer fluid and the fracturing fluid into at least one fracture in the subterranean formation such that a plurality of proppant aggregates are disposed in the fracture surrounded by the spacer fluid, wherein the proppant aggregates each comprise a portion of the proppant coated with a volume of the geopolymer composition; and 
allowing the geopolymer composition to set in the subterranean formation such that the proppant aggregates gain consolidation strength.  
8. (Original) The method of claim 7 wherein the spacer fluid comprises water, a gelling agent, a crosslinking agent, and a breaker.  
9. (Original) The method of claim 7 further comprising allowing the spacer fluid to break after the step of allowing the geopolymer composition to set in the formation and flowing back the spacer 
10. (Original) The method of claim 1 wherein the allowing the geopolymer composition to set comprises a reaction that comprises aluminosilicates to form a geopolymer.  
11. (Original) The method of claim 1 wherein the proppant comprises at least one particulate selected from the group consisting of silica sand, desert sand, beach sand, brown sand, white sand, ceramic beads, glass beads, bauxite grains, sized calcium carbonate, walnut shell fragments, aluminum pellets, nylon pellets, nut shells, gravel, resinous particles, alumina, minerals, carbon fibers, fiberglass, polymeric particles, volcanic aggregates, expanded perlite pumice, nanoclays, calcium carbonate sand, resin coated sand, ceramic proppants, fly ash, sintered bauxite, and combinations thereof  
12. (Currently Amended) A method comprising: 
injecting into a subterranean formation a substantially proppant-free pad comprising a geopolymer composition at a pressure above a fracture gradient of the subterranean formation; 
generating at least one fracture within the subterranean formation wherein the fracture comprises fracture faces and wherein the fracture faces are partially coated with the geopolymer composition; 
providing a proppant; 
coating a proppant with an additional volume of the geopolymer composition to form a coated proppant; 
mixing the coated proppant with a base fluid to form a fracturing fluid; 
injecting the fracturing fluid into the subterranean formation[[;]], wherein the injecting the fracturing fluid comprises injecting the fracturing fluid into the at least one fracture; and 
allowing the geopolymer composition to set in the subterranean formation to form a geopolymer on the fracture faces and on the proppant.  

14. (Original) The method of claim 12 wherein the base fluid comprises water and a gelling agent.  
15. (Previously Presented) The method of claim 12 wherein the step of coating comprises dry coating the geopolymer composition on the proppant.  
16. (Previously Presented) The method of claim 12 wherein the step of coating comprises wet coating the geopolymer composition on the proppant.  
17. (Cancelled)   
18. (Cancelled)   
19. (Cancelled)   
20. (Cancelled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674